Title: From George Washington to Thomas Jefferson, 19 August 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
 [Philadelphia] August 19th 1793

I send, for the consideration & opinion of the Heads of the Departments and the Attorney General of the U.S. a communication from the Governor of Pennsylvania respecting the Privateer Citizen Genet—together with copies of two letters from the French Consul to the Governor on the same subject, and a Report of two persons who had examined the Aforesaid Privateer by the Governor’s order.
The Gentlemen will decide whether the circumstances reported respecting the unfitness of the said Privateer to proceed to sea, are such as would make it proper to depart from the rules already adopted, and allow a longer time for her to prepare to depart than is granted by the Governor—or whether the orders given by him on this head shall be executed.
It will be seen that this Subject requires dispatch—and the Secretary of War will inform the Governor of the result of your deliberations on this subject as soon as it is given.

Go: Washington

